Title: From Alexander Hamilton to the President and Directors of the Office of Discount and Deposit, Baltimore, 2 March 1793
From: Hamilton, Alexander
To: President and Directors of the Office of Discount and Deposit


Treasury Department, March 2, 1793.
Gentlemen:
I find that my letter of the 23d ultimo, (which was written in haste,) proposing an arrangement for the accomodation of merchants who are indebted to the custom-house, does not correctly express the idea which was contemplated.
I therefore request that the following mode may be pursued: The directors are to judge of the safety of the notes which may be presented for discount for the respective sums due to the custom-house, and to take the risk of non-payment upon themselves. When the notes are accepted, the proceeds are subject to checks in favor of the collector only, which checks the bank receives for the collector as cash.
If the arrangement should be found necessary, it will be proper that this explanation be communicated to the collector.
I have the honor, &c.
A. H.
The President and Directors of the Office of Discount and Deposit, Baltimore.
